 



Exhibit 10.9
AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT AGREEMENT
     THIS AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT AGREEMENT (this
“Agreement”), is made and entered into as of this 9th day of May 2006 by and
between TD Banknorth Inc. (formerly known as Banknorth Group, Inc.), its
subsidiaries and affiliates (collectively, the “Corporation”) and John W.
Fridlington (the “Executive”).
WITNESSETH:
     WHEREAS, the Corporation and the Executive are parties to a certain
Supplemental Retirement Agreement dated as of January 1, 1996, as amended by a
First Amendment dated April 1, 2001, a Second Amendment dated December 23, 2003
and a Third Amendment dated February 14, 2005 (as so amended, the “Prior
Agreement”); and
     WHEREAS, the Corporation and the Executive wish to amend and restate the
Prior Agreement in its entirety as hereinafter set forth in order to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), including the guidance issued to date by the Internal
Revenue Service (the “IRS”) and the proposed regulations issued by the IRS in
the fall of 2005, with none of the benefits payable under this Plan to be deemed
grandfathered for purposes of Section 409A of the Code;
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Corporation and the
Executive hereby agree, and amend and restate the Prior Agreement in its
entirety, as follows:
ARTICLE ONE
     1.01 Employment. The Corporation may employ the Executive in such capacity
as the Corporation may from time to time determine. Notwithstanding anything
contained herein, this Agreement is not an agreement of employment. Nothing
herein shall restrict the Corporation concerning other terms and conditions of
his employment.
     The benefits provided by this Agreement are not part of any salary
reduction plan or an arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payment or bonus in lieu of these
salary continuation benefits.
ARTICLE TWO
     2.01 Normal Retirement Benefits.
     (a) Generally. If the Executive shall continue in the employment of the
Corporation until his sixty-fifth (65th) birthday (the “Normal Retirement
Date”), subject to Section 2.01(b)

 



--------------------------------------------------------------------------------



 



below, he shall be entitled to a retirement benefit (the “Normal Retirement
Benefit”) commencing on the first day of the month following the lapse of six
months from the date of his actual “Separation from Service” as defined in
Section 2.04(e) below and continuing thereafter for fifteen (15) years certain,
payable monthly in the annual amount of sixty-five percent (65%) of his Benefit
Computation Base (defined in Section 2.02), multiplied by a fraction, not to
exceed one (1), the numerator of which is the actual number of months of
employment with the Corporation (including partial months for month of hire and
month of termination) and the denominator of which is three hundred
(300) months, and reduced by:

  (1)   fifty percent (50%) of the Executive’s Primary Social Security
retirement benefit estimated as of the Normal Retirement Date based on the
Social Security retirement benefit formulas assuming level future earnings based
on his Benefit Computation Base in effect on the date of termination of the
Executive’s employment with the Corporation;     (2)   the annual amount of
benefits payable to the Executive at the Normal Retirement Date on the life
annuity basis from the qualified defined benefit pension plan maintained by the
Corporation;     (3)   the annual amount of benefits payable to the Executive at
the Normal Retirement Date on the life annuity basis, which is the Actuarial
Equivalent (as defined in the Corporation’s qualified defined benefit plan), at
the date of determination, of that portion of the account balances attributable
to contributions by the Corporation to any and all qualified defined
contribution plans maintained by the Corporation; and     (4)   the annual
amount of benefits payable to the Executive at the Normal Retirement Date on a
life annuity basis attributable to contributions by the Corporation from any
other qualified or non-qualified retirement plan or agreement maintained or
entered into by the Corporation.

     (b) Additional Age and Service Credits. The Executive is entitled to
additional age and service credits for purposes of calculating the Executive’s
benefits under this Agreement pursuant to the Executive’s Retention Agreement
with the Corporation dated as of August 25, 2004, as amended (the “Retention
Agreement”). If the Executive makes a valid election to receive his additional
benefits in the form of an increased Normal Retirement Benefit under this
Agreement in accordance with Section 2.04 below rather than in the form of a
lump sum cash payment at the time the Executive’s “Non-Competition and Retention
Amount” is paid, as such term is defined in the Retention Agreement, then the
computation of the Executive’s Normal Retirement Benefit under this Agreement
shall reflect the additional age and service credits provided to the Executive
under his Retention Agreement in accordance with the terms of such agreement.
     2.02 Benefit Computation Base. The Executive’s Benefit Computation Base
shall be the average of the Executive’s compensation from the Corporation for
the five (5) consecutive calendar years during the ten (10) years preceding the
Executive’s termination of employment

2



--------------------------------------------------------------------------------



 



with the Corporation in which such compensation is the highest (excluding all
years of the Executive’s employment by the Corporation after the year in which
the Normal Retirement Date occurs). For the purposes of this Agreement,
compensation shall mean the amount actually paid or made available to the
Executive during a calendar year as remuneration of a kind or nature reported by
the Corporation on the Executive’s W-2, except as set forth below. Compensation
shall also include annual bonuses, any contributions made on behalf of the
Executive by the Corporation pursuant to a salary reduction agreement under
Internal Revenue Code Sections 125, 129 and/or 401(k), and any compensation
deferred under the Corporation’s Senior Management Deferred Compensation Plan,
except that the $52,000 short-term incentive bonus for calendar 2004 the payment
of which was accelerated to December 2004 shall be taken into account as if it
was paid in 2005 rather than 2004. Compensation shall not include any amounts
available to the Executive pursuant to any Stock Option, Stock Appreciation
Right, Senior Management Long Term Incentive Plans or Restricted Stock Unit
Plans of the Corporation or paid to the Executive pursuant to Sections 6, 7 and
8 of the Retention Agreement.
     2.03 Accrued Benefit. As used herein, the term “Accrued Benefit” shall mean
the Normal Retirement Benefit (before applying the offsets in
Section 2.01(a)(1), (2), (3) and (4) to which the Executive would be entitled
under Section 2.01 commencing at the Normal Retirement Date assuming
continuation of service by the Executive to the Normal Retirement Date based on
the Benefit Computation Base on the date the Accrued Benefit is determined (the
“Determination Date”), multiplied by a fraction, not to exceed one (1), the
numerator of which is the actual number of months of employment with the
Corporation (including partial months for month of hire and month of
termination) and the denominator of which is three hundred (300) months, and
reduced by:

  (1)   fifty percent (50%) of the Executive’s Primary Social Security
retirement benefit estimated as of the Normal Retirement Date based on the
Social Security retirement benefit formulas assuming level future earnings based
on his Benefit Computation Base in effect on the date of termination of the
Executive’s employment with the Corporation.     (2)   the annual amount of
benefits payable to the Executive at the Normal Retirement Date on the life
annuity basis from the qualified defined benefit pension plan maintained by the
Corporation;     (3)   the annual amount of benefits payable to the Executive at
the Normal Retirement Date on the life annuity basis, which is the Actuarial
Equivalent (as defined in the Corporation’s qualified defined benefit plan), at
the date of determination, of that portion of the account balances attributable
to contributions by the Corporation to any and all qualified defined
contribution plans maintained by the Corporation; and     (4)   the annual
amount of benefits payable to the Executive at the Normal Retirement Date on a
life annuity basis attributable to contributions by the Corporation from any
other qualified or non-qualified retirement plan or agreement maintained or
entered into by the Corporation.

3



--------------------------------------------------------------------------------



 



     2.04 Form of Payment and Payment Elections.
          (a) Optional Forms of Payment. In lieu of the fifteen year certain
payments provided in Section 2.01 above, or whenever an Accrued Benefit is
payable under this Agreement, the Executive may elect to receive payment (x) in
any of the forms of benefit available under the TD Banknorth Inc. Retirement
Plan (the “Pension Plan”) (including the different forms of annuities set forth
in Section 4.04 of the Pension Plan), in which case the amount of payments under
such alternate form shall be determined in accordance with the provisions of the
Pension Plan controlling the determination of the amount of payments under such
form under the Pension Plan or (y) in a lump sum payment following Separation
from Service in an amount equal to the Actuarial Equivalent (as defined in the
Pension Plan) of the Accrued Benefit determined in the manner prescribed for
determining Actuarial Equivalents under the Pension Plan. In addition, the
Executive may elect to receive his benefits under this Agreement upon any of the
following events: (i) early retirement before age 65, if the Executive is
entitled to any early retirement benefit under the Pension Plan and if such
early retirement constitutes a “Separation from Service” as defined in
Section 2.04(d) below, (ii) death, or (iii) termination of employment after the
Executive’s Normal Retirement Date, if such termination constitutes a
“Separation from Service” as defined in Section 2.04(d) below, provided that any
payments triggered by a Separation from Service shall be delayed as set forth in
Section 2.04(d) below. Any election of an alternate form or time of benefit
shall be made as set forth below.
     (b) Prior Elections. Any payment elections made by the Executive before
January 1, 2005 shall continue in effect until such time as the Executive makes
a subsequent payment election and such election becomes effective as set forth
below. If no payment election was made, then the current payment election shall
be deemed to be in the form of a Normal Retirement Benefit commencing on the
date provided in Section 2.01 of this Agreement.
     (c) Transitional Elections in 2006. On or before December 31, 2006, if the
Executive wishes to change his payment election, the Executive may do so by
completing a payment election form approved by the Corporation, provided that
any such election (i) must be made at least 12 months before the date on which
benefit payments are scheduled to commence, (ii) must be made while the
Executive is an active employee of the Corporation or one of its subsidiaries,
(iii) shall not take effect before the date that is 12 months after the date the
election is made and accepted by the Corporation, (iv) does not cause a payment
that would otherwise be made in 2006 to be delayed to a later year, and (v) does
not accelerate into 2006 a payment that is otherwise scheduled to be made in a
later year. With respect to the additional age and service credits that the
Executive is entitled to under his Retention Agreement for purposes of
calculating his benefits under this Agreement, the Executive may make a
transitional election in 2006 to have such additional benefits paid to the
Executive in the form of an increased retirement benefit under this Agreement,
provided that the Executive submits a properly completed payment election form
to the Corporation in a timely manner.
     (d) Changes in Payment Elections After 2006. On or after January 1, 2007,
if the Executive wishes to change his payment election, the Executive may do so
by completing a payment election form approved by the Corporation, provided that
any such election (i) must be

4



--------------------------------------------------------------------------------



 



made while the Executive is an active employee of the Corporation or one of its
subsidiaries, (ii) must be made at least 12 months before the date on which any
benefit payments as of a fixed date or pursuant to a fixed schedule are
scheduled to commence, (iii) shall not take effect until at least 12 months
after the date the election is made and accepted by the Corporation, and
(iv) for payments to be made other than upon death, must provide an additional
deferral period of at least five years from the date such payment would
otherwise have been made (or in the case of any life annuity or installment
payments treated as a single payment, five years from the date the first amount
was scheduled to be paid), provided that clause (iv) above shall not apply to a
change in the form of a payment from one type of “life annuity” (as defined in
the regulations under Section 409A of the Code) to another type of life annuity
if the annuities are actuarially equivalent applying reasonable actuarial
assumptions. For purposes of this Agreement and clause (iv) above, all life
annuities or installment payments under this Agreement shall be treated as a
single payment.
     (e) Separation from Service. A “Separation from Service” shall mean
separation from service within the meaning of Section 409A of the Code and the
regulations issued thereunder. If the payment event is a Separation from
Service, then the retirement benefits under this Agreement shall not be paid, or
the payment shall not commence, until the first day of the month following the
lapse of six months from the date of Separation from Service. If the retirement
benefits are being paid in the form of an annuity or installments over time,
then all future payments shall be made in the ordinary course based on the
commencement of the payments as of the first day of the month following the
lapse of six months from the date of Separation from Service. The applicable
rate of interest (as defined in Section 6.01) shall be determined as of the date
of the first monthly installment and shall remain the same for all subsequent
payments.
     2.05 Vesting. The Executive has a vested interest in any retirement benefit
payable under this Agreement if he has completed at least five years of
employment with the Corporation commencing with his original date of hire with
the Corporation.
ARTICLE THREE
     3.01 Death of the Executive. Upon the death of the Executive while employed
by the Corporation, the Corporation will pay to the Executive’s named
beneficiaries the Accrued Benefit earned by the Executive as of the date of
death in equal annual installments for a period of fifteen (15) years. The
Executive may name one or more beneficiaries in writing to the Corporation. If
no beneficiary is so named or if no named beneficiary is living at the time a
payment is due, that payment and all subsequent payments shall be made, when
otherwise due, to the Executive’s estate.
ARTICLE FOUR
     4.01 Disability Prior to Retirement. In the event the Executive shall
become disabled, mentally or physically, which disability prevents him from
performing the material aspects of his duties, the Corporation will pay no
disability benefits under this Agreement. Disability benefits (if any) will be
paid to the Executive through the insurance program sponsored by the

5



--------------------------------------------------------------------------------



 



Corporation. Upon the later of (x) termination of such other disability benefits
(if any), (y) the Normal Retirement Date or (z) the lapse of six months
following the date of termination of employment, the Executive shall commence
receiving payment of his Accrued Benefit determined as of the date of the
disability. The Accrued Benefits shall be paid in the form provided in Section
2.04.
     In the event the Executive returns to work with the Corporation after
terminating employment because of disability, this Agreement shall continue in
full force and effect as though such disability had not occurred as long as he
returns to work in the position in which he was employed at the date of
disability. For the purposes of the numerator of the fractions in Sections 2.01
and 2.03, the Executive’s period of disability shall be treated as a period of
employment with the Corporation.
ARTICLE FIVE
     5.01 Termination of Employment Prior to Normal Retirement Date. If the
Executive has a Separation from Service prior to the Normal Retirement Date for
any reason other than death or disability, the Executive shall be entitled to
benefits in the amount of the Accrued Benefit determined as of the date of
termination of his employment (“Early Retirement Benefits”) payable (x) monthly
commencing at the Normal Retirement Date (subject to the six-month delay
requirement in Section 2.04(e)) and continuing for 15 years or (y) to the extent
so elected by the Executive, in any other form permitted under Section 2.04 and
commencing at such other time as may be permitted under Section 5.02 below,
subject to such adjustment as may be provided under Section 5.02 below.
     5.02 Early Payment. By written notice to the Corporation, the Executive may
elect to have the Corporation commence payment of Early Retirement Benefits at
any time after the Executive has attained age fifty-five (55) and has a
Separation from Service, provided that such payments are not made or do not
commence prior to the first day of the month following the lapse of six months
from the date of Separation of Service. Early Retirement Benefits shall be in
the amount(s) determined in accordance with Section 5.01, but further reduced by
one-quarter of one percent (.25%) per month for each month of the first sixty
(60) months the annual benefit is received prior to age 65. Said Early
Retirement Benefits shall be further reduced by one-half of one percent (.50%)
per month for each of the months by which the annual benefit is received prior
to age 60.
     5.03 Payment. Benefits payable under this Article Five shall be paid for
fifteen (15) years certain payable monthly or in the manner provided in
Section 2.04.
     5.04 Forfeiture. Anything to the contrary in this Agreement
notwithstanding, benefits under this Agreement shall be forfeited and all rights
of the Executive and his beneficiaries shall become null and void, if the
Executive’s employment is terminated for cause. For this purpose, “cause” shall
have the meaning given such term in the Retention Agreement.

6



--------------------------------------------------------------------------------



 



ARTICLE SIX
     6.01 Interest. Unless otherwise expressly provided herein, any reference to
“interest” shall be a variable rate of interest which shall be the rate of
interest on one (1) year U.S. Treasury Bills determined at the first auction of
each calendar year or part thereof during the period of which interest is to be
applied to any obligation hereunder.
ARTICLE SEVEN
     7.01 Alienability. Neither the Executive, nor any beneficiary under this
Agreement shall have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify, or otherwise encumber in advance any of
the benefits payable hereunder, nor shall any of said benefits be subject to
seizure for the payment of any debts, judgments, alimony or separate
maintenance, owed by the Executive or his beneficiary or any of them, or be
transferable by operation of law in the event of bankruptcy, or otherwise.
ARTICLE EIGHT
     8.01 Participation in Other Plans. Nothing contained in this Agreement
shall be construed to alter, abridge, or in any manner affect the rights and
privileges of the Executive to participate in and be covered by any pension,
profit-sharing, group insurance, bonus or any other employee plan or plans which
the Corporation may have or hereafter have.
     8.02 Alternative Benefit. Notwithstanding anything to the contrary in this
Agreement or in the TD Banknorth Inc. Amended and Restated Supplemental
Retirement Plan (the “SERP”) (including, without limitation, Article Three
thereof), if on the date that benefits become payable under this Agreement, the
actuarial equivalent of the aggregate amount of the benefits payable to the
Executive under the terms of this Agreement is less than the actuarial
equivalent of the aggregate amount of the benefits to which the Executive would
be entitled under the SERP if he were a “Participant” (as defined in the SERP)
in the SERP (such amount, the “Alternative Benefit”), the Executive shall be
entitled to benefits payable in accordance with the terms of this Agreement but
in an aggregate amount equal to the actuarial equivalent of the Alternative
Benefit instead of in an aggregate benefit amount determined under this
Agreement. Whenever an “actuarial equivalent” is required to be determined under
this Agreement, such actuarial equivalent shall be determined in the manner
prescribed for determining actuarial equivalents under the Pension Plan. For
purposes of calculating the actuarial equivalent of the Alternative Benefit to
which the Executive would be entitled under the SERP, (1) the $52,000 short-term
incentive payment the payment of which was accelerated to December 2004 shall be
taken into account as if it was paid in 2005 rather than 2004, (2) the
$3,130,220 long-term incentive payment the payment of which was accelerated to
December 2004 shall be taken into account in such amounts and at such times as
it would have been paid absent the acceleration, and (3) no amounts payable to
the Executive pursuant to Sections 6, 7 and 8 of the Retention Agreement shall
be taken into account.

7



--------------------------------------------------------------------------------



 



ARTICLE NINE
     9.01 Funding. The Corporation reserves the absolute right at its sole and
exclusive discretion to insure or otherwise provide for the obligations of the
Corporation undertaken by this Agreement or to refrain from same, and to
determine the extent, nature and method thereof, including the establishment of
one or more trusts, provided that the terms of each trust comply with
Section 409A of the Code. Should the Corporation elect to insure this Agreement,
in whole or in part, through the medium of insurance or annuities, or both, the
Corporation shall be the owner and beneficiary of the policy. At no time shall
the Executive be deemed to have any right, title or interest in or to any
specified asset or assets of the Corporation trust or escrow arrangement,
including, but not by way of restriction, any insurance or annuity or contracts
or the proceeds therefrom.
     Any such policy, contract or asset shall not in any way be considered to be
security for the performance of the obligations of this Agreement.
     If the Corporation purchases a life insurance or annuity policy on the life
of the Executive, he agrees to sign any papers that may be required for that
purpose and to undergo any medical examination or tests which may be necessary,
and generally cooperate with the Corporation in securing such policy.
     9.02 No Trust. Nothing contained in this Agreement and no action taken
pursuant to the provisions of this Agreement shall create or be construed to
create a trust of any kind or a fiduciary relationship between the Corporation
and the Executive, his designated beneficiary or any other person.
ARTICLE TEN
     10.01 Reorganization. The Corporation shall not merge or consolidate into
or with another corporation, or reorganize, or sell substantially all of its
assets to another corporation, or reorganize, or sell substantially all of its
assets to another corporation, firm, or person unless and until such succeeding
or continuing corporation, firm or person agrees to assume and discharge the
obligations of the Corporation under this Agreement. Upon the occurrence of such
event, the term “Corporation” as used in this Agreement shall be deemed to refer
to such successor, assignee or survivor corporation, firm or person.
ARTICLE ELEVEN
     11.01 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Executive and his personal representatives, and the Corporation,
and any successor organization which shall succeed to substantially all of its
assets and business without regard to the form of such succession.
     11.02 Corporation. As used in this Agreement, the term “Corporation” shall
mean TD Banknorth Inc., and any entity that from time to time is aggregated with
TD Banknorth Inc., its successors and assigns, under Sections 414(b), 414(c),
414(m), 414(n) or 414(o) of the Code. For

8



--------------------------------------------------------------------------------



 



the purpose of determining the Executive’s period of employment with the
Corporation as required hereunder, the term “Corporation” shall also include any
predecessor of the Corporation.
ARTICLE TWELVE
     12.01 Communications. Any notice or communication required of either party
with respect to this Agreement shall be made in writing and may either be
delivered personally or sent by First Class mail, as the case may be:
     To the Corporation:
TD Banknorth Inc.
Two Portland Square
Portland, ME 04112
     To the Executive:
John W. Fridlington
At the last address appearing on the
personnel records of the Corporation
     Each party shall have the right by written notice to change the place to
which any notice may be addressed.
ARTICLE THIRTEEN
     13.01 Scope of Claims Procedures. This Article is based on final
regulations issued by the Department of Labor and published in the Federal
Register on November 21, 2000 and codified at 29 C.F.R. Section 2560.503-1. If
any provision of this Article conflicts with the requirements of those
regulations, the requirements of those regulations will prevail.
     13.02 Initial Claim. The Executive or any Beneficiary who believes he or
she is entitled to any benefit under the Plan (a “Claimant”) may file a claim
with the Corporation. The Corporation shall review the claim itself or appoint
an individual or an entity to review the claim.

  (a)   Initial Decision. The Claimant shall be notified within ninety (90) days
after the claim is filed whether the claim is allowed or denied, unless the
Claimant receives written notice from the Corporation or appointee of the
Corporation prior to the end of the ninety (90) day period stating that special
circumstances require an extension of the time for decision, such extension not
to extend beyond the day which is one hundred eighty (180) days after the day
the claims is filed.     (b)   Manner and Content of Denial of Initial Claims.
If the Corporation denies a claim, it must provide to the Claimant, in writing
or by electronic communication:

  (i)   The specific reasons for the denial;

9



--------------------------------------------------------------------------------



 



  (ii)   A reference to the Plan provision upon which the denial is based;    
(iii)   A description of any additional information or material that the
Claimant must provide in order to perfect the claim;     (iv)   An explanation
of why such additional material or information is necessary;     (v)   Notice
that the Claimant has a right to request a review of the claim denial and
information on the steps to be taken if the Claimant wishes to request a review
of the claim denial; and     (vi)   A statement of the Executive’s right to
bring a civil action under Section 502(a) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), following a denial on review of the
initial denial.

     13.03 Review Procedures.

  (a)   Request For Review. A request for review of a denied claim must be made
in writing to the Corporation within sixty (60) days after receiving notice of
denial. The decision upon review will be made within sixty (60) days after the
Corporation’s receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for review. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision.         The reviewer
shall afford the Claimant an opportunity to review and receive, without charge,
all relevant documents, information and records and to submit issues and
comments in writing to the Corporation. The reviewer shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim regardless of whether the information was submitted or
considered in the initial benefit determination.     (b)   Manner and Content of
Notice of Decision on Review. Upon completion of its review of an adverse claim
determination, the Corporation will give the Claimant, in writing or by
electronic notification, a notice containing:

  (i)   its decision;     (ii)   the specific reasons for the decision;    
(iii)   the relevant Plan provisions on which its decision is based;

10



--------------------------------------------------------------------------------



 



  (iv)   a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information in the Plan’s files which is relevant to the Claimant’s claim
for benefits;     (v)   a statement describing the Claimant’s right to bring an
action for judicial review under Section 502(a) of ERISA; and     (vi)   if an
internal rule, guideline, protocol or other similar criterion was relied upon in
making the adverse determination on review, a statement that a copy of the rule,
guideline, protocol or other similar criterion will be provided without charge
to the Claimant upon request.

     13.04 Calculation of Time Periods. For purposes of the time periods
specified in this Article, the period of time during which a benefit
determination is required to be made begins at the time a claim is filed in
accordance with the Plan procedures without regard to whether all the
information necessary to make a decision accompanies the claim. If a period of
time is extended due to a Claimant’s failure to submit all information
necessary, the period for making the determination shall be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.
     13.05 Legal Action. If the Corporation fails to follow the claims
procedures required by this Article, a Claimant shall be deemed to have
exhausted the administrative remedies available under the Plan and shall be
entitled to pursue any available remedy under Section 502(a) of ERISA on the
basis that the Plan has failed to provide a reasonable claims procedure that
would yield a decision on the merits of the claim. A Claimant’s compliance with
the foregoing provisions of this Article is a mandatory requisite to a
Claimant’s right to commence any legal action with respect to any claims for
benefits under the Plan.
     13.06 Review by the Corporation. Notwithstanding anything in this Plan to
the contrary, the Corporation may determine, in its sole and absolute
discretion, to review any claim for benefits submitted by a Claimant under this
Plan.
ARTICLE FOURTEEN
     14.01 General. The Corporation may at any time and from time to time amend,
suspend or terminate this Agreement or the Executive’s participation therein;
provided, however, that no amendment, suspension or termination may impair the
rights of the Executive (or, in the case of the Executive’s death, his
Beneficiary or estate) to receive benefits accrued prior to the effective date
of such amendment, suspension or termination. Notwithstanding anything in this
Agreement to the contrary, the Corporation may amend in good faith any terms of
this Agreement, including retroactively, in order to comply with Section 409A of
the Code. This Agreement may be altered or amended only by a written agreement
signed by the parties hereto.
     14.02 Termination. Under no circumstances may the Agreement permit the
acceleration of the time or form of any payment under the Agreement prior to the
payment events specified

11



--------------------------------------------------------------------------------



 



herein, except as provided in this Section 14.02. The Corporation may, in its
discretion, elect to terminate the Agreement in any of the following three
circumstances and accelerate the payment of the entire unpaid balance of the
Executive’s accrued benefits in an amount equal to the Actuarial Equivalent (as
defined in the Pension Plan) of such Executive’s accrued benefits as of the date
of such payment in accordance with Section 409A of the Code:

  (i)   the Agreement is terminated within the 30 days preceding or the
12 months following a Change In Control and (1) all substantially similar
arrangements sponsored by the Corporation are terminated, and (2) the Executive
and all participants under the substantially similar arrangements receive all of
their benefits under the terminated arrangements within 12 months of the date of
termination of the arrangements,     (ii)   the Agreement is terminated and
(1) all arrangements sponsored by the Corporation that would be aggregated with
the Agreement under Section 1.409A-1(c) if the Executive participated in all of
the arrangements are terminated, (2) no payments other than payments that would
be payable under the terms of the arrangements if the termination had not
occurred are made within 12 months of the termination of the arrangements;
(3) all payments are made within 24 months of the termination of the
arrangements; and (4) the Corporation does not adopt a new arrangement that
would be aggregated with the Agreement under Section 1.409A-1(c) if the
Executive participated in both arrangements, at any time within five years
following the date of termination of the Agreement, or     (iii)   the Agreement
is terminated within 12 months of a corporate dissolution taxed under
Section 331 of the Code, or with the approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred by the Executive
under the Agreement are included in the Executive’s gross income in the later of
(1) the calendar year in which the Agreement termination of the Agreement
occurs, or (2) the first calendar year in which the payment is administratively
practicable.

ARTICLE FIFTEEN
     15.01 Withholding. The Corporation shall be entitled to withhold from
payment of benefits hereunder any federal, state or local withholding or other
taxes or charge from time to time required to be withheld.
     15.02 Entire Agreement. This instrument contains the entire agreement of
the parties hereto and there are no agreements or representations which are not
set forth herein.
     15.03 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maine.
     15.04 Severability. The provisions of this Agreement are severable and the
invalidity of any provision shall not affect the validity of any other
provision.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation and the Executive have caused this
Agreement to be executed and the Seal of the Corporation to be affixed, as of
the date and year first above written.

                      TD BANKNORTH INC.
 
           
/s/ Jay Milligan
      By:   /s/ Cynthia H. Hamilton
 
           
Witness
      Name:   Cynthia H. Hamilton
 
      Title:   Executive Vice President
 
            /s/ Jay Milligan       /s/ John W. Fridlington           Witness    
  John W. Fridlington

13